Citation Nr: 0518411	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  99-01 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to January 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied entitlement to the benefit 
currently sought on appeal.  In April 2001, the Board 
remanded the claim to ensure the veteran received proper 
notice under the law.  In January 2003 and March 2004, the 
Board sought further development in the form of medical 
expert opinions. 

The veteran appeared before the undersigned Veterans Law 
Judge at a Travel Board Hearing in January 2001, sitting at 
Montgomery, Alabama.  The hearing transcript is associated 
with the claims folder. 

FINDING OF FACT

The veteran manifested high cholesterol in service, which in 
turn caused him to develop coronary artery disease.

CONCLUSION OF LAW

The veteran's coronary artery disease was incurred or 
aggravated in his active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

The veteran contends that his high cholesterol, which was 
discovered while he was on active duty, caused his coronary 
artery disease (CAD), and he should therefore be entitled to 
service connection for the disease. 
Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1110, 1131.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.

In this case, the veteran's service medical records confirm 
that he presented to sick call with complaints of chest pain 
on four occasions.  Also documented is an instance of 
experiencing shortness of breath and numbness or tingling in 
the upper extremities.  In October 1987, just prior to the 
veteran's retirement from service, his cholesterol was 
documented as 309 milligrams per 100 milliliters (mg/dl), 
which fell well above the normal range (120-240 mg/dl). 

Post service medical records establish that in May 1997, the 
veteran had a high cholesterol reading (308 mg/dl).  In 
November 1997, he carried a diagnosis of severe 
hypercholesterolemia and was started on treatment.  At the 
same time, the veteran was found to have triple vessel CAD.

In March 2004, the Board referred the veteran's case to a 
cardiologist for a medical expert opinion on the issue of 
whether his CAD was at least as likely as not caused by the 
hypercholesterolemia first identified in service.  The 
cardiologist examined the veteran's claims folder, to include 
his service medical records and his current treatment 
records, and indicated that it was highly likely that the 
veteran had coronary artery atherosclerosis by the mid-1980s, 
during his military service.  He also indicated that it can 
be stated with certainty that the veteran's elevated 
cholesterol was a cause of his CAD.

The Board finds that each of the elements of service 
connection has been proven in this case.  The veteran has the 
current disability of coronary artery disease, which has been 
medically linked to an event in service, specifically the 
October 1987 high cholesterol reading.  Accordingly, service 
connection for CAD is granted.  


Veterans' Claims Assistance Act

The Board notes that regulations enacted under the Veterans' 
Claims Assistance Act of 2000 (VCAA) require VA to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  See 38 
U.S.C.A. §5103 (2002); 38 C.F.R. § 3.159(b).  Regulations 
also dictate that VA has a duty to assist claimants, 
essentially providing that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  See 38 U.S.C.A. §5103(A) (2002); 38 
C.F.R. § 3.159(c) (2004).  As the Board finds that service 
connection for coronary artery disease is warranted, of VCAA 
compliance is unnecessary.
ORDER

Entitlement to service connection for coronary artery disease 
is granted.



	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


